Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.       The Office acknowledges the receipt of Applicant’s amendment June 6, 2022. Claims 1-16, 25, 38, 39 and 46-66 are pending and are examined. 
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.
Claim Objections
2. 	Claim 1, 16, 25, 38, 48 objected to because of the following: 
	In claims 1, 16, 25 and 38, “having” should be inserted before “at least”.
	In claim 48, “an amino acid sequence of SEQ ID NO:17” should be amended to “the amino acid sequence of SEQ ID NO:17” because only one sequence is recited and it does not appear that Applicant intends to encompass sequences having less than the full-length sequence of SEQ ID NO:17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3.       Claims 1-16, 25, 38, 39 and 46-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.	
	In claims 1, 16, 25 and 38, it is unclear how “85% identical to SEQ ID NO:19” is determined, such as by evolutionary relatedness or sequence comparison. It is suggested “identical” be amended to “sequence identity”.
	In claim 51, “a transgenic plant seed” lacks antecedence because claim 16 does not recite “a transgenic plant seed”.
	In claim 52, “plant seed” lacks antecedence because claim 16 does not recite “a plant seed”.
	In claims 54 and 55, “a plant” and “a plant cell” should be amended to “the plant” and “the plant cell” for proper antecedence, referring the plant and the plant cell of claim 25.
	In claim 61, it is unclear whether the recitation within the parentheses is intended to be a claim limitation. Does Applicant intend for the modified form of the Solanum lycopersicum Ptr1 to have at least 85% sequence identity to SEQ ID NO:19? It should be noted that SEQ ID NO:114 is a polynucleotide sequence while SEQ ID NO:19 is an amino acid sequence. Thus, it is unclear how the “at least 85% identical” is determined between a polynucleotide sequence and an amino acid sequence.	
Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(d)
4. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5. 	Claim 61 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 61 does not further limit claim 38 because claim 38 recites Ptr1 while claim 61 recites “a modified form of the Solanum lycopersicum Ptr1”, which is a different sequence.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1, 4-16, 25, 38, 48-55, 58, 59 and 62-66 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, C. (US 20160242376 (A)) in view of Kim et al. (Genome Biol., 18:R210.1-R210.11, 2017 (U)) and in light of Kim et al. (Database UniProt, Acc. No. A0A2G2XAQ7, Genome Biol., 18:R210.1-R210.11, 2017 (V), see Result 3).
	Jiang teaches a method of expressing multiple resistance genes including tomato Pto gene in a Solanum lycopersicum tomato plant using a vector comprising a nucleic acid construct comprising a 5’ DNA constitutive promoter operably linked to a sequence encoding Pto and a 3’ terminator sequence ([0218], [0215], [0236]). Jian also teaches tomato host cell, tomato fruit and tomato seed (claims 1-3). Jiang further teaches Agrobacterium-mediated transformation [0201]. 
	Jiang does not teach a polynucleotide encoding an amino acid sequence having at least 85% identical to SEQ ID NO:19.
Kim (U) teaches a disease resistance gene from pepper (Title) which has 92.7% sequence identity to Applicant’s SEQ ID NO:19 (see sequence alignment in (V)).
It would have been prima facie obvious to express an additional resistance gene in the tomato plant of Jiang, such as the disease resistance gene of Kim, for the purpose of producing a plant having disease resistance to multiple diseases. The claims indicate that a sequence having at least 85% sequence identity to SEQ ID NO:19 would be a Ptr1 sequence and would impart disease resistance to Pseudomonas syringae pv. tomato in response to pathogen effector proteins that target RIN4. The sequence of Kim has 92.7% sequence identity to SEQ ID NO:19 and has been identified as a disease resistance gene. Even though Kim does not teach SEQ ID NO:17 for the Pto sequence, it would appear that the Pto sequence of Kim would also have SEQ ID NO:17, as Pto is a prior art sequence. The tomato plant produced by the method of Jiang using the sequence of Kim would inherently have resistance to the diseases set forth in claim 59. Accordingly, one skilled in the art would have been motivated to produce the claimed invention without any surprising or unexpected results.
Conclusion
7. 	No claim is allowed. 
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793. The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663